EXHIBIT 99.1 - JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13D (and any amendments thereto) relating to the common stock, par value $0.01 per share, of The Penn Traffic Company, a Delaware corporation, is being filed jointly with the Securities and Exchange Commission pursuant to Rule13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, on behalf of each of the undersigned. This Agreement may be executed in counterparts and each of such counterparts taken together shall constitute one and the same instrument. January 30, 2009 KING STREET CAPITAL, L.P. By:King Street Advisors, L.L.C., Its General Partner By:/s/ Brian J. Higgins Name:Brian J. Higgins Title:Managing Member KING STREET CAPITAL, LTD. By:/s/ Brian J. Higgins Name:Brian J. Higgins Title:Director KING STREET ADVISORS, L.L.C. By:/s/ Brian J. Higgins Name:Brian J. Higgins Title:Managing Member KING STREET CAPITAL MASTER FUND, LTD. By:/s/ Brian J. Higgins Name:Brian J. Higgins Title:Director KING STREET MASTER ADVISORS, L.L.C. By:/s/ Brian J. Higgins Name:Brian J. Higgins Title:Managing Member KING STREET CAPITAL MANAGEMENT, L.P. By: King Street Capital Management GP, L.L.C. Its General Partner By:/s/ Brian J. Higgins Name:Brian J. Higgins Title:Managing Member KING STREET CAPITAL MANAGEMENT GP, L.L.C. By:/s/ Brian J. Higgins Name:Brian J. Higgins Title:Managing Member /s/ O. Francis Biondi, Jr. O. FRANCIS BIONDI, JR. /s/ Brian J. Higgins BRIAN J. HIGGINS
